Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Oki et al (US Pub. No. 2009/0052898) in view of Elahmadi et al (US Pub. No. 2018/0041280).
Regarding claim 1, Oki et al teaches an optical transceiver, shown on Fig. 2, comprising:
a first optical transmission/reception module (see paragraph [0026]; “The transceiver 1 includes a receiving optical unit 11, a transmitting optical unit 12…The receiving optical unit 11 includes a plurality of ROSAs, …, while the transmitting optical unit 12 includes a plurality of TOSAs…”; one set of TOSA and ROSA is considered as a first optical transmission/reception module);
a second optical transmission/reception module (see paragraph [0026]; “The transceiver 1 includes a receiving optical unit 11, a transmitting optical unit 12…The receiving optical unit 11 includes a plurality of ROSAs, …, while the transmitting optical unit 12 includes a plurality of TOSAs…”; another set of TOSA and ROSA is considered as second optical transmission/reception module);
a first substrate comprising an electric connector connected to an optical transmission apparatus and a signal processing circuit configured to process electric signals input to and output from the first and second optical transceiver modules (see paragraph [0026]; “…a substrate 14 to install an electronic circuit, … each connecting the optical unit, 11 or 12, to the substrate 14”…; and,
a flexible printed circuit configured to connect the first substrate to the first and second optical transceiver modules (see paragraph [0026]; “…two FPC boards, 15 and 16, each connecting the optical unit, 11 or 12, to the substrate 14…”).
Oki et al teaches optical transceiver comprising a first substrate and differs from the claimed invention in that Oki et al does not specifically teach a second substrate on which a component outputting a control signal to the signal processing circuit is mounted.  Elahmadi et al teaches optical transceiver comprising a second substrate on which a component outputting a control signal to the signal processing circuit is mounted (see Fig. 24 and paragraph [0130]; “The optical transceiver 2400 includes a host input/output (I/O) module 2410, a G.709 encoder/decoder 2420, a Tx/Rx module 2430, a processor 2440, registers 2450, and a MDIO/I2C interface 2460. Note, the various modules 2410-2460 can be integrated within various ASICs on the optical transceiver 2400. The host I/O module 2410 is configured to interface with the host system 2402 according to the MSA specifications.” The processor receives control signal from the interface and various other circuits).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the optical transceiver of Oki et al by separating the substrate into multiple substrates, such as various ASICS, as taught by Elahmadi et al, in order to facilitate testing and diagnostic of different substrates in order to isolate fault or provide flexibility by updating the substrate to accommodate future growth such as increase in transmission rate or transmission bandwidth.  Furthermore, replacing individual substrate will reduce cost.

Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lin et al (US Pub. No. 2020/0073052) is cited to show transmitter optical subassembly.
Sone et al (US Pub. No. 2015/0249503) is cited to show pluggable optical transceiver.
Kuroda et al (US Pub. No. 2014/0284463) is cited to show optical module.
Mizobuchi et al (US Pub. No. 2013/0121650) is cited to show transceiver optical module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637